

 
March 23, 2010




Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention: Gina Losito
gina.losito@citi.com


Ladies and Gentlemen:


This letter shall constitute notice pursuant to Section 2.4(a) of the Amended &
Restated Omnibus Credit Agreement, dated as of January 29, 2010 (as amended by
Amendment No.1 dated as of February 11, 2010, and as the same may be further
amended, supplemented, restated or otherwise modified from time to time, the
“Agreement”), by and among (i) The Student Loan Corporation, as borrower, (ii)
Citibank, N.A., as lender, (iii) Citibank, N.A., not in its individual capacity
but solely in its separate capacity as the Trustee under the Trust Agreement
referred to in the Agreement, solely for purposes of the sections of the
Agreement specified therein, and (iv) the Non-Securitization Subsidiaries that
become parties to the Agreement from time to time pursuant to Joinder
Agreements, that the Commitment with respect to Private Loan Funding shall be
reduced to $3,000,000,000 effective as of  March 24, 2010.
 
Capitalized terms used and not defined herein have the meanings set forth or
incorporated by reference in the Agreement.
 
 

THE STUDENT LOAN CORPORATION    
By:
/s/ Joseph P. Guage   Name: Joseph P. Guage   Title:  Chief Financial Officer  
 





cc:           Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention: Bob Kohl
robert.kohl@citi.com


Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention: Madelyn Arroyo
madelyn.arroyo@citi.com


Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attention: SLC Trust – Credit Agreement


